UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAKE CHARLES DIVISION
DAMEON R. FUSILIER, ET AL. : CIVIL ACTION NO. 2:17-cy-1212
VERSUS : JUDGE CAIN
ELIZABETH ZAUNBRECHER, ET AL. i MAGISTRATE JUDGE KAY

JUDGMENT

For the reasons stated in the Report and Recommendation [doc. 58] of the Magistrate Judge
previously filed herein and after an independent review of the record, a de novo determination of
the issues, and consideration of the objections filed herein, and having determined that the findings
are correct under applicable law;

IT IS ORDERED the Motion to Dismiss [doc. 46] be GRANTED, the plaintiff's 42 U.S.C.
§ 1983 claims be DISMISSED WITH PREJUDICE and the plaintiffs state law claims be
DISMISSED WITHOUT PREJUDICE.

THUS DONE AND SIGNED in Chambers this -7 2 day of seis ul yf ,

 

2019.

TD

JAMES D. CAIN, JR.
UNITED STATES DISTRICT JUDGE
